Citation Nr: 1509839	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-34 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Navy from July 1965 through September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Seattle, Washington.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim to service connection.

In his December 2012 substantive appeal to the Board, the Veteran asserted that he was exposed to tactical herbicides during service while serving on board U.S.S. Galveston (CLG-3).  Specifically, the Veteran contends that he was exposed to tactical herbicides when he went ashore in the Panama Canal Zone.  The Veteran also contends that he was exposed to herbicides when he went ashore in Guam, though it is unclear whether he is asserting that he was serving aboard U.S.S. Galveston or his previous ship, U.S.S. John S. McCain (DDG-36/DL-3).

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's updated Adjudication Procedure Manual, M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that a detailed statement of the veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service, and a review requested of the Department of Defense's ("DoD") inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the JSRRC for verification.  The specified procedures have not been completed with regard to the Veteran's allegations of exposure in Guam and Panama, and must be completed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  Provide a detailed statement of the Veteran's claimed herbicide exposure in Guam and Panama during his service to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored in these locations.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible Agent Orange exposure.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record.

2.  After completing the requested action above, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claim addressed in this remand by evaluating all evidence obtained after the last supplemental statement of the case (SSOC) was issued. If any benefit sought on appeal remains denied, the RO/AMC must furnish the Veteran and his representative an appropriate SSOC and allow them a reasonable period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




